﻿I should like at the outset to welcome Mr. von Wechmar and to express our most sincere congratulations on his election to the presidency of the thirty-fifth session of the General Assembly. We should also like to express our appreciation for the excellent work done by the outgoing President, Mr. Salim Ahmed Salim of the United Republic of Tanzania, during the last regular session, the two emergency special sessions and the recently concluded special session. We welcome with great pleasure the heroic people of Zimbabwe to membership of the United Nations. It was an honour for us to be present at its proclamation of independence. We also bid a very warm welcome to the delegation of Saint Vincent and the Grenadines as it joins our Organization.
110.	As Mr. von Wechmar put it so well, "this Assembly convenes at a time when the world has entered a difficult decade". It is difficult primarily because of the lack of political will and the incredible lack of vision, which seems to be symptomatic of a state of moral bankruptcy preventing the developed countries from appreciating the justice of the demands of the overwhelming majority of the people of the world. That majority is eager to uphold not only the right to live with a minimum of decency and dignity but also the fact that the right to such a life requires a new international economic order, a transfer of capital such as to make possible a significant increase in the industrialization of third world countries. They demand above all the right to fight for their liberation and to choose or build the development systems most in keeping with the just aspirations of peoples. We consider that the decisions which will be taken in the first years of this decade will be of unprecedented importance for mankind, for we must not forget the lessons of history with regard to the risks entailed when justice does not prevail through the persuasive capacity of reason. The obvious failure of the recently concluded special session of the General Assembly shows the lack of political will and vision, which is the most serious threat to world peace.
111.	Aware of this complex situation and eager to promote peace, Nicaragua believes that lasting peace can be achieved only through the eradication of exploitative regimes, together with imperialism, colonialism, neo-colonialism, apartheid, Zionism and all the other ills contrived by capitalism to justify the exploitation of man by man. That is why, directly after the overthrow of the genocidal Somoza Debayle, we joined the non-aligned movement, whose principles and objectives Nicaragua will uphold within this Organization.
112.	The National Directorate of the Sandinist Front for National Liberation, which was in the forefront of our revolutionary process, and the Government of National Reconstruction are aware that the best way for us to stand together with those who want a genuine peace is to continue the fight to achieve or consolidate justice in our own country, Nicaragua.
113.	The world learned of the Nicaraguan people's heroism, determination to be free and patriotism, which, under the leadership of the glorious Sandinist Front for National Liberation, put an end to the 70 years of agony during which the enemies of freedom and justice, the allies of imperialism, tried to crush the indomitable spirit of the Nicaraguan people. But, as our poet, Ruben Dario, said, "Nicaragua is made of vigour and glory, Nicaragua is made for freedom". So it was that, shortly after the infamous Knox note whereby the United States initiated one of the darkest chapters in the history of interventionism, Benjamin Zeledon emerged on the scene in Nicaragua. He was the hero of the anti- imperialist resistance of 1912 and a precursor of the Sandinist struggle.
114.	The achievements of the General of free men, Augusto Cesar Sandino, half a century ago showed once again that moral superiority and patriotism are more important and can achieve more than the mere power of money and weapons in the service of plunder or domination. That great man, whose spirit represents the best of our people, lives in the hearts of all true Nicaraguans, as was amply demonstrated in the heroic insurrection that defeated the Somoza dictatorship and continues to live in our present struggle to rebuild our plundered, bombed but finally liberated Nicaragua.
115.	We had not yet recovered from the earthquake that destroyed the capital in December 1972 when the Somoza oppression became even stronger, intensifying the suffering of the people who were fighting for liberation.
116.	The economic disaster inherited by the Government of National Reconstruction has no precedent in the history of Latin America. To the tremendous material damage, amounting to $500 million, done to the physical and social infrastructure and the commercial, industrial, agricultural and livestock sectors, there should be added the state of complete internal and external financial insolvency.
117.	The external debt was about $ 1,650 million, much of which had been contracted with private international banks, with repayment periods and interest rates that were incompatible with development policy and especially incompatible with the payment possibilities of a destroyed country like Nicaragua. Thus in 1979, even with all our export earnings, we should not have been able to repay the capital and interest we owed.
118.	Our gross international reserves were barely sufficient to pay for two days of imports; the public finances had been totally destroyed and were in a state of insolvency; stocks had been exhausted or plundered; the distribution networks had been destroyed; and at the time of the triumph of our people, half of them required assistance in the form of food in order to survive. What is even worse, considering its long-term consequences, the agricultural cycle had been seriously interrupted.
119.	The gross domestic product for 1979 decreased by 25.1 per cent, and together with a negative growth rate of 6.9 per cent in 1978, brought us to the unusual position in which the gross domestic product per capita had dropped to its level no less than 17 years earlier, in 1962.
120.	What is more, 45,000 people were killed, between 80,000 and 100,000 were wounded, and 40,000 children were orphaned. All this bears striking testimony to the suffering of our people.
121.	The material and economic damage showed us what tremendous effort we would have to make. The plight of the people gave us the will to make that effort. Our only asset was the political legitimacy, national and international, of the Revolutionary Government.
122.	That legitimacy made it possible to unite the whole population behind the national reconstruction effort and, with the conscious support of an organized people, to carry out such important measures as the nationalization of banks and foreign trade, the repossession of the mines and natural resources, agrarian reform and administrative and institutional changes, which are powerful instruments for promoting national development.
123.	Our international political legitimacy was the result of the firm exercise of the independence won by our people. The broad sympathy and solidarity awakened by our struggle also made possible a suitable renegotiation of our external debt with private international banks.
124.	The efforts which have been made so far have focused on the Programme of Economic Reactivation that was established by the revolutionary Government in January 1980. This programme designates the working people, the patriotic elements of private enterprise, the Government of National Reconstruction and the international community as the historical elements of the national reconstruction. The mobilization of these elements has made it possible for us to overcome the serious problems resulting from the scarcity of basic commodities, to harvest the limited 1979-1980 crops, to root out speculation which tended to institutionalize inflation, to raise the employment level and to carry out the literacy campaign, taking people out of a state of ignorance, and to organize the "first agricultural year of the Revolution", a matter of great importance in a country as essentially devoted to agriculture as Nicaragua.
125.	While economic stabilization is of obvious importance for any country in a position similar to that of Nicaragua, it also should not be forgotten that what our people earned through the sacrifice of tens of thousands of its best sons was the right to carry out a genuine revolution, one which involved the eradication of crime and exploitation as a system and the creation of a new order guaranteeing respect for the inalienable rights of the human person, the rule of law and the satisfaction of basic necessities such as education, health and housing. Of course, this whole new order cannot be truly revolutionary unless the people are able gradually to take part in the entire process. It is not enough to abolish the totalitarianism which characterized the former regime; one must fight against attempts to create a democracy that is merely a matter of form, that is, one which defends only the interests of the privileged. Popular democracy is the only way of guaranteeing the right of our people to effective participation in the revolutionary process. Therefore we vigorously reject the attempts of those who, adopting a sanctimonious attitude, are trying to impose on us certain specific forms of democracy against the interests of our majority. The allies of the Somoza regime, the interventionists and those who try to impose presidents on us have little moral authority to speak of democracy.
126.	This is not the time to go into detail about the many achievements of our revolution in the first 14 months; but we would mention a few things to demonstrate what can be achieved when there is a will to move forward and overcome problems that at first appear to be insuperable.
127.	In the area of human rights, we wish to say that the Junta of the Government of National Reconstruction has from the start expressed its concern to ensure full respect for the promotion of human rights. One of the first acts of the Government was the promulgation on 21 August 1979 of the Statute on the Rights and Guarantees of Nicaraguans, article 5 of which provided for the abolition of the death penalty, and on 20 July 1979 the Basic Statute of the Republic, which guarantees, in article 6, full respect for human rights. A few weeks after the revolutionary triumph, the Inter-American Convention on Human Rights was ratified. We have also ratified the international Covenant on Civil and Political Rights with its Optional Protocol, and the International Covenant on Economic, Social and Cultural Rights.
128.	Also, as an official policy, the Junta of the Government of National Reconstruction has opened its doors to all international bodies which wish to see for themselves whether human rights are being fully respected. We have received two visits from Amnesty International and one from the International Commission of Jurists, which published a report that said, inter alia:
"It is obvious that the Government is concerned to prevent the torture and ill-treatment of detainees. A climate of freedom and guarantees exists in the country. The Government has demonstrated that it is favourably disposed to dialogue and prepared to consider carefully those suggestions which come from institutions and organizations which protect human rights."
129.	At the present time, at the special invitation of the Governmental Junta, the Inter-American Commission on Human Rights is in our country, looking into the question of respect for human rights.
130.	At the judicial level, it is important to say that when the people's Sandinist revolution took control of our country, its first act was to abolish the Political Constitution, which supported the Somoza regime and all its structures, and to deprive of their powers all the former magistrates and judges who, for the most part, had already fled the country because of their complicity in all kinds of violations of the law.
131.	As a result, in the first days of the revolution, the country had no organized tribunals, police or other authorities, and everything had to be created.
132.	However, notwithstanding the ravages of the war and the precarious economic situation, just 14 months after our triumph the judicial power is functioning fully throughout the entire country; the military power of the revolution has been replaced by the legal power and the rule of law is now on a sound basis.
133.	In order to improve the standard of living of the Nicaraguan people and to eliminate the extreme poverty of the groups and sectors on the fringes of society, we have created a Ministry of Social Welfare, which, despite all its limitations, is developing a series of programmes to help the most deprived who, under the dictatorship, have traditionally been on the fringes of society, namely, women, children and the great working masses.
134.	On 19 July 1979, after 45 years of dictatorship, the general picture of housing in Nicaragua was truly gloomy. Substandard housing and slums made up 60 per cent, or 300,000 of the living units in the country.
135.	In the first year we have completed or initiated 10 times the number of units built in a single year during the dictatorship; but the challenge of the future is immense. To make up for lost time and meet the requirements of the growing population it will be necessary to build 30,000 housing units a year between 1980 and the year 2000. In other words, every year we shall have to build more than the dictatorship built in half a century.
136.	After the triumph of the people's Sandinist revolution, a number of fundamental changes were made in the educational system in order to put education at the service of the masses. The elitist, vertical, fragmentary education known in the past was abolished, as were the other flaws in the educational system that were the legacy of Somoza.
137.	A national literacy campaign involved the mobilization of more than 100,000 persons promoting literacy in all corners of the country. The result of their efforts has been to reduce the illiteracy rate from 54 per cent to 12.9 per cent of the population. All this has taken place in scarcely a year since Somoza's defeat. A campaign has been started among the English-speaking, Miskito and Sumo-speaking people on the Atlantic coast, and it is hoped that by June of next year the illiteracy rate will be reduced to 8 per cent.
138.	I will conclude this part of my statement with a few observations regarding the Council of State of the Republic of Nicaragua.
139.	The Council of State is a new institution, an innovation for which the revolution is responsible and an instrument intended to be a living expression of the democracy of our people. It brings together 29 people's organizations, trade unions, guilds, and political and social organizations, and there are 47 representatives of these organizations.
140.	For the first time in the history of our country, workers, peasants, women, young people, people from the towns and the country, discuss without intermediaries all the problems that concern them. They have decision-making authority with regard to those problems and can translate into laws the solutions which are viewed as appropriate by our workers and peasants.
141.	The Council of State is made up of democratically elected representatives; it is an experiment in democracy in the making; it is of benefit to our people as they seek structures that will make it possible for them to build a genuine people's democracy.
142.	In the area of international relations, Nicaragua has tried to strengthen its bonds of friendship and co-operation with old friends and our relations are indeed very cordial with many countries, including Mexico, Cuba, Panama, Costa Rica, Venezuela, Ecuador, Jamaica, Peru, Grenada, the Federal Republic of Germany, Spain, the Netherlands and Sweden.
143.	We have also established new and very good relations with the Soviet Union, the German Democratic Republic, Poland, Bulgaria and practically all the socialist countries of Europe. We have made overtures to Africa, a fraternal continent with whose people ours have much in common, including common aspirations. We have established diplomatic relations with Mozambique, Angola, Zimbabwe, Zambia, the United Republic of Tanzania and a number of other African countries with which we wish to have strong bonds of friendship and co-operation. We have achieved those with our good friends in Algeria, our dear friends in the Sahraoui Arab Democratic Republic and the heroic POLISARIO4 Front, whose cause we support.
144.	We wish to strengthen our bonds with many other Arab countries, too, and have already established diplomatic relations with some of them. India is a country with which we have diplomatic relations and we should like to bring them to a level of great cordiality and co-operation. We would also like to strengthen our ties with other countries in Asia, where we have spiritual bonds with the heroic people and Government of Viet Nam, a living example of dignity, patriotism and valour.
145.	As we have already said on many occasions, we wish to maintain the best possible relations with the United States, and we are willing to continue to make whatever effort is necessary to heal the wounds which still exist among our people as a result of the policies of intervention and of complicity with tyranny which, until only a short time ago, were dominant. We appreciate the important efforts made by President Carter to bring about changes in the traditional policies of the United States towards our people. Regrettably, as the entire world is probably now aware, there are still powerful interests within and outside The United States Government that are eager to slander and damage the only popular, democratic and nationalist Government that Nicaragua has ever had over the past 70 years. There are two trends in the United States today—one realistic and the other interventionist—and the nature of our future relations with the United States will depend on which trend emerges triumphant. We wish to be friends, but we will never sell out, nor will we ever flag in our sacred task of building a new free and sovereign Nicaragua.
146.	Although we have nothing but the most cordial feelings for the sister people of Colombia, the obligation to defend our territorial integrity has obliged us to issue a declaration regarding the invalidity of the Barcenas Meneses-Esguerra Treaty,  which was signed and ratified during the United States occupation of Nicaragua and—this is important—under United States pressure. Although we realize that the present Colombian Government cannot be blamed for the fact that the 1928 Government took advantage of the United States occupation of Nicaragua to gain control over part of our territory, once we achieved independence and sovereignty with the overthrow of the Somoza dictatorship, we could not fail to declare null and void a Treaty which had never expressed the sovereign will of our people, and which, even from the legal standpoint, is invalid, since it is at variance with the provisions of the Constitution in force in Nicaragua at that time. It is a matter not only of the San Andres and Providencia Islands and the keys, but of more than 80,000 square kilometres of Nicaraguan territory on our Atlantic continental shelf. We shall continue to do everything we can to see to it that this conflict is settled within a framework of fraternity and respect, and we maintain that dialogue is the best course of action. In our view, it is also important to stress that this is not a border conflict, since Colombia and Nicaragua have never been neighbours in the geographic sense.
147.	If I have dwelt on the progress of the revolutionary process in Nicaragua, it is because I feel the international community has the right to know the truth concerning a process about which the media speak so much, but often with the sole intent of distorting the facts. We should not be surprised that there are many who would like to see the Nicaraguan revolution fail. However, the fact is that, due fundamentally to our people's fighting spirit and will to win, and due also to the solidarity of the international community, the Sandinist revolution is gaining ground increasingly, to the point that we have no hesitation in declaring that it is now an irreversible process. It does have problems to one extent or another, but what is important is that there is now no turning back.
148.	We do not regard our revolution as something separate and apart from the world-wide revolutionary process; quite the contrary, it is an integral part of the fight of peoples for their liberation. That is why we cannot fail to identify with and to stand by all those still involved in this same process.
149.	Yesterday it was the people of Nicaragua. Today the heroic people of Zimbabwe is another link in the long, powerful chain of peoples that have waged great struggles for national liberation. And, just as the example of the Nicaraguan victory serves to advance the cause of liberation in Latin America, so does Zimbabwe's victory represent an enormous stride in the struggle for liberation in southern Africa, as did the victories of Mozambique and Angola before it. With Zimbabwe's victory, that struggle has reached a decisive stage, and we are convinced that, sooner rather than later, the people of Namibia, represented by its sole vanguard, the South West Africa People's Organisation, will join us in this hall.
150.	But it is the mortally wounded beast that is the most dangerous. The cornered racist regime of Pretoria is committing ever more criminal acts of aggression against the front-line States. At the same time, it is trying to impose its system of exploitation and repression by means of so-called "internal settlements", which violate the popular will of Namibia. More valid than ever now is the statement issued at the Sixth Conference of Heads of State or Government of Non-Aligned Countries, held from 3 to 9 September 1979 at Havana, that "freedom, peace, security and progress cannot be achieved in southern Africa unless the apartheid system of institutionalized racial discrimination, exploitation and oppression is crushed".  That task devolves fundamentally upon the South African people, but we believe that the role of the international community must not take the form of mere resolutions unimplemented by concerted action of the kind envisaged in Chapter VII of the Charter of the United Nations.
151.	No less than racism and South African expansionism, Zionism and Israeli expansionism have been repressing the peoples of the area which are defending their inalienable right to self-determination. The Government of Nicaragua, which recently formalized diplomatic relations with the people of Palestine and its sole legitimate representative, the PLO, considers it a primary duty of the United Nations to help bring about peace and stability in the Middle East, which, of course, involves defence of the inalienable rights of the Palestinians, including the right to establish a State of their own. Defence of the Palestinian struggle also implies rejection of any partial approach or agreement aimed at settling the future of the occupied territories and of the Palestinian people without full participation of the PLO as the legitimate representative of the Palestinian people.
152.	We need decisive, imperative measures that will lead to a settlement of the question of Palestine and the Middle East problem. We are all well aware that the Middle East conflict may have a decisive bearing on international peace and security, and since the Palestine question is the crux of the problem in the region, we can only conclude that it is Israeli intransigence and that of Israel's supporters that keeps the world on the brink of disaster.
153.	In the course of the past year, the areas of confrontation in the world have apparently widened and become more serious. Nicaragua is well aware of the fact that, as long as there are exploiters and exploited, oppressors and oppressed, there will have to be struggle—often bloody—if peoples are to move forward in history. But the possession of nuclear weapons, particularly by a Power which today is toying dangerously with the absurd idea of preventive attacks and reckless concepts of limited nuclear warfare— which is undermining our efforts to secure non-proliferation and disarmament—only serves to increase international tension. The search for military bases and the creation of rapid deployment forces also increase international tension.
154.	Failure to ratify the SALT II treaty, manoeuvres by naval forces, the supply of weapons to reactionary Governments and military intervention by major Powers against countries in the Middle East and Indo-China further increase international tension and endanger world peace. In this context, with regard to the case of Afghanistan, our country would like to reiterate the appeal made at the sixth emergency special session of the General Assembly7 that a dialogue be started, without conditions, between the countries involved in this conflict, between the parties which in one way or another support or oppose the revolutionary plan that motivates the Afghan people, in order to preserve peace and stability in the area.
155.	In reiterating our support for the right of the Afghan people to self-determination, we consider that any discussion of this subject in this forum that is not accompanied by efforts to bring the peoples of the region together, as we have already said, will only serve rhetorical purposes, increase tension and make a settlement of the conflict even more difficult.
156.	Nicaragua takes a similar approach to the situation in South-East Asia; there too certain Powers are trying to destabilize the area and aggravate regional conflicts. How else can we explain the fact that the genocidal Pol Pot regime continues to occupy a place in this hall? Why are armed and economic provocations continuing against Viet Nam? Can it be that the necessary conditions for renewed aggression from the north against Viet Nam are being prepared? We vigorously reject the policy of punishment and threat of the use of force, which violates the purposes and principles of the United Nations.
157.	Tension in the Indo-Chinese region must be reduced. In this connection we applaud the proposals of the legitimate Government of Kampuchea put forward in July at the meeting of Foreign Ministers at Vientiane, where, together with Laos and Viet Nam, the decision was taken to solve the problems with Thailand by the creation of a demilitarized zone along the border. We believe that this proposal deserves the attention and the support of the General Assembly. We maintain that co-operation and understanding among the States of the area must be fostered and not obstructed.
158.	Of course, there is no greater need for understanding than among peoples which have been artificially divided. I refer to Korea and the just demand of the Korean people for peaceful reunification of its homeland, which the people and the Government of Nicaragua fully endorse. We condemn the unbridled military repression of the Korean people in the south.
159.	This year we commemorate the twentieth anniversary of the adoption of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples. In few other areas has the United Nations been more successful in promoting the ardent desire of peoples for peace, progress and freedom, that is to say, in giving effect to the purposes and principles of the Charter, than it has done in the field of decolonization.
160.	However, resolution 1514 (XV) speaks of the eradication of colonialism in all its forms and manifestations. We emphasize those words because there are still attempts in the world to give colonialism a new face, with the aim of impeding the historical process of liberation. There are peoples, such as those of the Sahara, Belize, East Timor and Puerto Rico, which have not yet achieved their inalienable right to self-determination and independence.
161.	Furthermore, there are countries which seek to dilute the principle of the complete transfer of powers to colonial peoples as a prerequisite for decolonization, as required by resolution 1514 (XV). Thus, in the case of East Timor, there are a number of resolutions calling for the withdrawal of Indonesia from the Territory and self-determination and independence for its inhabitants. Similarly, the General Assembly has recognized the legitimacy of the struggle of the Sahraoui people against Moroccan occupation and urged Morocco to undertake direct negotiations with the POLISARIO Front, the indisputable representative of the Sahraoui people. Both Indonesia and Morocco have turned a deaf ear to the appeals of the international community and have at the same time responded with new military aggression. In both cases the occupying Powers are counting on weapons being supplied by the imperialists and their allies.
162.	Nicaragua and the Latin American peoples are seriously concerned about the colonial status of Puerto Rico because Puerto Rico is the only Hispano-American nation which has not yet achieved independence. We reaffirm that Puerto Rico cannot continue to be an exception to the process of decolonization. That has also been stated by the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, in its resolution of 20 August 1980 calling on the Government of the United States to present as soon as possible a plan for the decolonization of Puerto Rico and declaring unacceptable any measure aimed at changing the political status of that sister island without the explicit consent and participation of the people of that nation.
163.	That resolution calls attention to the military activities of the United States in the town of Vieques, which not only violate Puerto Rican rights but also constitute provocations against the peoples of the area, and tend to worsen the tense political situation in the Caribbean and Central America.
164.	The Bolivian people has constantly sought to recover its legitimate right to sovereign access to the sea. The fact that that country is land-locked is a major factor obstructing its economic and social progress. To that is added the constant unswerving struggle against foreign oppression and the need for a stable pluralistic social democracy. Those positions were reiterated during the elections which last July led to the victory of the People's Party of Democratic Unity. That triumph was suddenly interrupted by a coup d’état unprecedented in the history of that country and of Latin America in terms of political crimes, the killing of miners and corruption. It is necessary to point out that, unlike in the past, the political power generated by the economic power deriving from drug trafficking, under the auspices of various military members of the present dictatorship, had a decisive influence in the coup of Garcia Meza. Thus those are crimes committed by people who deserve no political consideration or protection. Hence the regime is absolutely without popular support and remains isolated from the Catholic and Methodist Churches, the democratic parties, trade unions, farmers, students, and the honest sectors of private enterprise.
165.	That coup has provoked such widespread repugnance that, three months after the regime took power, it has not been able to consolidate its position within the country and is rejected by the overwhelming majority of the international community. Nicaragua hopes that the isolation of those unworthy representatives of the military will continue and that the heroic people of Bolivia will be able to exercise their right to self-determination and be governed by those who were democratically elected on 29 June of this year.
166.	Nicaragua fully supports the two political demands of the Bolivian people: for an outlet to the sea and for democracy.
167.	We support the people of Belize and the Government of Belize who are about to realize their aspirations to be an independent country. We support the just demands of the sister republic of Cuba regarding the withdrawal of American troops and the reincorporation of the territory of Guantanamo into the country.
168.	With the liberation of Nicaragua, the situation in Central America has been changed in an irrevocable manner. Neither destabilization campaigns nor military manoeuvres, nor the most brutal military repression will stifle the desire for freedom of the peoples of El Salvador and Guatemala. We warn the world that outside intervention in El Salvador would involve a spreading of the conflict- to the entire central American area. Nicaragua does not intervene in the internal affairs of its neighbours, and we reject the ill-intentioned accusations which are levelled at us in this respect with the sole aim of disguising or justifying the intervention of those who have been intervening since the last century, as the history of Nicaragua shows. We reject any intention to set up what was erroneously named inter-. American peace forces, because they are merely new forms of intervention and new weapons for use against peoples.
169.	The Nicaraguan revolution stands with the peoples fighting for their liberation, and we wish to issue an appeal to the international community to increase its efforts to win respect for the principle of non-intervention and self- determination of peoples as an indispensable condition for the peace which the peoples of the world desire.
